Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
In view of the appeal brief filed on 8/17/21, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over De Coene (US 3847160 A) in view of Rowland-Hill (US 3696815 A).

Regarding claim 1, De Coene discloses a threshing and separating system for an agricultural harvester, comprising: 
a rotor (rotors 8, 9) configured to rotate about a rotor axis; 
a rotor cage (rotor cover 13, and side wall 40) at least partially enclosing the rotor, the rotor cage comprising a tailings return inlet (opening 112, see Fig. 4) formed therein and configured to couple to a tailings return elevator (23); 
at least one concave (threshing concave 11) coupled to the rotor cage and defining a plurality of concave perforations.
De Coene further discloses that in the embodiment shown in Figure 4, the tailings return opening (112) feeds tailings directly to the threshing rotor (col. 4 lines 29-37), and is separate from the embodiment shown in Figure 1. 
De Coene does not disclose an insert opening formed in the rotor cage that is at least partially circumferentially aligned with the tailings return inlet relative to the rotor axis, or a threshing insert removably coupled to the rotor cage, the threshing insert at least partially covering the insert opening 
In a similar combine, Rowland-Hill discloses a threshing rotor (26) housed in a rotor cage (indicated generally at 28) having a threshing insert (side plate 34) insertable into an insert opening (see Fig. 2). The threshing insert (34) acts as an extension of a concave 30 (col. 6 lines 9-10), extends cylindrically around the rotor (col. 2 lines 49-55), and can be replaced with other threshing inserts for different crops (abstract, final 3 lines).
It would be obvious to one of ordinary skill in the art to provide the threshing system disclosed by De Coene with a threshing insert, as disclosed by Rowland-Hill, as a way of using the same combine for different crops. 
Rowland-Hill teaches that the threshing insert extends with the threshing concave, making it obvious to one of ordinary skill in the art to place the threshing insert in the length of the rotor disclosed by De Coene also having a threshing concave. Because De Coene teaches that tailings return opening also aligns with the threshing concave, the resulting combination would at least partially circumferentially align the threshing insert with the tailings return inlet. 

Regarding claim 2, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 1, wherein the threshing insert comprises at least one threshing bar (102) extending through the insert opening such that material from the tailings return inlet travels past the at least one threshing bar before reaching the concave.

Regarding claim 3, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 2, wherein the at least one threshing bar extends generally parallel to the rotor axis (see Fig. 8, bars 102 extend parallel to the axis).

Regarding claim 4, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 2, wherein the at least one threshing bar is welded to the threshing insert (col. 7 lines 17-19, col. 5 lines 10-12).

Regarding claim 5, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 2, wherein the rotor cage comprises a smooth interior surface (112) between the insert opening and the concave.

Regarding claim 6, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 1, wherein the threshing insert comprises at least one bushing filling the insert opening (alternative plate 112 is smooth and fills the insert opening).

Regarding claim 7, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 6, wherein the rotor cage defines an interior surface and the at least one bushing is substantially flush with the interior surface (see Fig. 2, the plate is substantially flush with the interior surface of the rotor cage).

Regarding claim 8, De Coene discloses an agricultural harvester, comprising: 
a chassis (see Fig. 1); 
a cleaning system carried by the chassis and comprising at least one sieve (upper sieve 64) and a tailings return elevator (23) with an inlet (22) located below the at least one sieve; and 
a threshing and separating system carried by the chassis and comprising: 
a rotor (8, 9) configured to rotate about a rotor axis; 

at least one concave (11) coupled to the rotor cage and defining a plurality of concave perforations. 
a threshing insert removably coupled to the rotor cage, the threshing insert at least partially covering the insert opening and being positioned such that material from the tailings return inlet travels past the threshing insert before reaching the concave.
De Coene does not disclose an insert opening formed in the rotor cage that is at least partially circumferentially aligned with the tailings return inlet relative to the rotor axis, or a threshing insert removably coupled to the rotor cage, the threshing insert at least partially covering the insert opening and being positioned such that material from the tailings return inlet travels past the threshing insert before reaching the concave.
In a similar combine, Rowland-Hill discloses a threshing rotor (26) housed in a rotor cage (indicated generally at 28) having a threshing insert (side plate 34) insertable into an insert opening (see Fig. 2). The threshing insert (34) acts as an extension of a concave 30 (col. 6 lines 9-10), extends cylindrically around the rotor (col. 2 lines 49-55), and can be replaced with other threshing inserts for different crops (abstract, final 3 lines).
It would be obvious to one of ordinary skill in the art to provide the threshing system disclosed by De Coene with a threshing insert, as disclosed by Rowland-Hill, as a way of using the same combine for different crops. 
Rowland-Hill teaches that the threshing insert extends with the threshing concave, making it obvious to one of ordinary skill in the art to place the threshing insert in the length of the rotor disclosed by De Coene also having a threshing concave. Because De Coene teaches that tailings return opening 

Regarding claim 9, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 8, wherein the threshing insert comprises at least one threshing bar (102) extending through the insert opening such that material from the tailings return inlet travels past the at least one threshing bar before reaching the concave.

Regarding claim 10, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 9, wherein the at least one threshing bar extends generally parallel to the rotor axis (see Fig. 8).

Regarding claim 11, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 9. 
Rowland-Hill does not disclose wherein the at least one threshing bar is removably mounted to the threshing insert.
It would have been obvious to one having ordinary skill in the art of the claimed invention to make the threshing bars removable from the threshing insert. It has been held that making parts separable only requires routine skill in the art (MPEP.2144.04.V.C).

Regarding claim 12, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 9, wherein the rotor cage comprises a smooth interior surface (48) between the insert opening and the concave.

Regarding claim 13, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 8, wherein the threshing insert comprises at least one bushing (112) filling the insert opening.

Regarding claim 14, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 13, wherein the rotor cage defines an interior surface and the at least one bushing is substantially flush with the interior surface (see Fig. 2).











Response to Arguments
In view of applicant’s argument that the language “circumferentially aligned…relative to the rotor axis” requires a return inlet on the same circumference and same length along the rotor axis as a threshing insert, the 35 U.S.C. 103 of claims 1-14 above now rejects the claims using art having a threshing return elevator that returns crop to the threshing portion of a rotor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3703802 A discloses a threshing rotor having removable panels (96, 100).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671